Citation Nr: 9926908	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from March 
1943 to May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board decided the issue of service connection for the 
cause of the veteran's death in a September 1969 decision on 
a direct basis.  The appellant, the spouse of the veteran, is 
not attempting to reopen the claim on a direct basis, but is 
claiming that the veteran died as a result of smoking which 
began during service.  The Board has therefore 
recharacterized the issue as one of service connection for 
cause of the veteran's death secondary to nicotine 
dependence, as this more accurately reflects the appellant's 
claim.

The Board notes that recent legislation was enacted 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  See Internal Revenue Service 
Restructuring and Reform Act of 1998, 112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C. § 1103).  However, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  As the appellant's claim 
was filed prior to this date, in September 1997, it is not 
affected by the new legislation. 



FINDINGS OF FACT

1.  The veteran died in December 1968, at the age of 54.  The 
immediate cause of death was lobular pneumonia, acute and 
chronic, due to bronchogenic carcinoma.  Coronary 
arteriosclerosis was listed as a significant condition 
contributing to death.

2.  The veteran began smoking during service; he developed 
nicotine dependence at that time.

3.  A medical opinion relates the veteran's fatal bronchial 
carcinoma to nicotine dependence.


CONCLUSION OF LAW

The veteran's death was caused by nicotine dependence 
incurred during active military service. 38 U.S.C.A. §§ 1103, 
1110, 5107 (West 1991); 38 C.F.R. § 3.303, 3.310 (1998); 
VAOPGCPREC 2-93 (Jan. 13, 1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection and Cause of Death

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

Nicotine Dependence

The appellant is specifically claiming that her husband died 
as a result of lung cancer related to nicotine dependence 
incurred in service.  VA's Office of General Counsel 
addressed the question of under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that such disability or death is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service. VAOPGCPREC 19-97 (May 13, 1997); 
38 U.S.C.A. § 1103 (West. Supp. 1999).  The Board notes that 
it is bound in its decisions by the precedent opinions of VA 
General Counsel.  See 38 U.S.C.A. § 7104(c). 

The opinion stated that while 38 C.F.R. § 3.310(a) provides 
for "secondary service connection", if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
which gave rise to disability, e.g., heart or pulmonary 
disease, service connection may be established without 
reference to section 3.310(a). 

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion noted that secondary service connection 
could occur only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use were the 
proximate cause of the disability or death which is the basis 
of the claim, and that proximate cause is adjudicatively one 
of fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury that might act 
to sever the proximate and causal connection between the 
original act and the injury.

Thus, based on the conclusion of VA's Under Secretary for 
Health that nicotine dependence may be considered a disease, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV), indicated the criteria for diagnosing substance 
dependence as specifically applicable to nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) Tolerance; (2) Withdrawal; (3) Use of 
tobacco in larger amounts or over a 
longer period than was intended; (4) 
Persistent desire or unsuccessful efforts 
to cut down or control nicotine use; (5) 
Devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); (6) 
Reduction of important social, 
occupational, or recreational activities 
because of nicotine use (e.g., giving up 
an activity which occurs in smoking-
restricted areas); and (7) Continued use 
of nicotine despite knowledge of having a 
persistent or recurrent physical or 
psychological problem that is likely to 
have been caused or exacerbated by 
nicotine.  

Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  

Factual Background

The veteran's service medical records appear to be complete.  
In April 1943, one month following his entry into service, he 
was treated for complaints of a "nose cold" for the past 
two weeks, with productive cough.  The impression was acute 
bronchitis and his treatment included the notation "no 
smoking."  In January 1944, he was hospitalized for injuries 
resulting from his being struck by a truck while marching in 
formation in service.  On admission, he provided a history 
showing that he smoked a pack of cigarettes a day.  This 
notation was repeated on another medical history report 
prepared in May 1944, just prior to his discharge.  

Following service, a November 1944 VA examination report 
noted a habit of smoking.  On an August 1957 VA 
hospitalization summary, the veteran gave a one pack a day 
history of smoking.  In January 1964, he gave a history of 
smoking one pack of cigarettes a day for 20 years.  

The veteran died in December 1968.  The autopsy summary noted 
the following:

Squamous cell type bronchogenic carcinoma 
originating from the right lower lobe 
bronchus was seen at autopsy.  This had 
been diagnosed clinically and considered 
inoperable after thoracotomy.  Palliative 
irradiation was given.  The patient died 
of widespread confluent pneumonitis.

Service connection for the cause of the veteran's death was 
denied in an April 1969 rating decision which was affirmed on 
appeal to the Board in September 1969.  In September 1997, 
the appellant filed a claim for service connection for cause 
of the veteran's death, this time claiming that the veteran 
died of lung cancer secondary to smoking which she claimed 
began during his active service.  

Two lay statements were submitted to support the appellant's 
contention that her husband did not smoke before entering the 
military.  The veteran's son wrote that he had never known 
his father to smoke before entering the military, but he 
smoked frequently when he came home.  The other writer 
stated, "I was around [the veteran] all my life . . . when 
he married my aunt we [lived] in the same house [and] I know 
for a fact he did not smoke before he went in the Army . . . 
."

The appellant also submitted a December 1968 letter from the 
chief of the medical service at the VA hospital where the 
veteran was treated.  This letter noted that the veteran died 
of pneumonia secondary to cancer of his lung, and in addition 
he had severe heart disease.  

The RO requested a medical opinion from a specialist at the 
VAMC.  After a review of the claims folder, Dr. J. Roman of 
the Pulmonary and Critical Care Section at the VAMC wrote in 
June 1998 that although the actual inservice use of tobacco 
products was unlikely to have caused cancer, the veteran's 
chronic use of tobacco products was likely to have 
contributed greatly to the development of bronchial 
carcinoma, which resulted in his death.  He added that it was 
unclear if nicotine dependence was incurred during the 
veteran's military service.  "Based on the wife's statement, 
it is likely that the veteran began smoking in the service 
and thus, he could have developed nicotine dependence at that 
time."  He also stated that it was likely that the veteran 
had developed nicotine dependence, which likely urged him to 
continue smoking, which likely led to the development of 
cancer.  Dr. Roman summarized as follows:

[The veteran's] bronchial carcinoma was 
likely related to his chronic smoking.  
This, in turn, was likely due to the 
development of nicotine dependence.  
However, it is unclear as to when he 
developed nicotine dependence.  His 
wife's statement suggests [the veteran] 
began smoking while in service and thus 
it is possible he developed nicotine 
dependence at that time.

Analysis

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that 
she has presented a claim which is plausible.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

In this case, the death certificate shows that the veteran 
died in December 1968, at the age of 54.  The immediate cause 
of death was lobular pneumonia, acute and chronic, due to 
bronchogenic carcinoma.  Coronary arteriosclerosis was listed 
as a significant condition contributing to death.  An autopsy 
was conducted which confirmed that the veteran had squamous 
cell carcinoma of the lung. 

While the appellant and the two lay persons are competent to 
testify as to observable symptoms, such as tobacco usage and 
coughing, because the records does not show that they are 
medical professionals, they are not competent to provide 
evidence or opinion that the veteran was dependent on 
nicotine or that his tobacco use due to nicotine dependence 
caused or contributed to his death.  See Savage v. Gober, 10 
Vet. App. 489, 497 (1997).  

The June 1998 VA opinion shows that it is likely that the 
veteran developed nicotine dependence, which likely urged him 
to continue smoking, which likely led to the development of 
his fatal lung cancer.  The evidence therefore shows the 
required medical nexus between the cause of death and 
nicotine dependence.  

The only remaining question is whether the nicotine 
dependence developed during service.  

The Board accepts as credible the statements of the appellant 
and the two lay witnesses that the veteran did not smoke 
prior to service, but smoked continually thereafter.  As lay 
persons, they are competent to provide evidence that her 
husband was a smoker and when he began smoking, as such 
evidence does not require competent medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board particularly notes a statement by the veteran himself 
made on entry into a VA hospital in January 1964 in which he 
gave a history of smoking a pack a day for 20 years.  While 
this was likely only an approximation of the start of his 
smoking, this would date the onset during his active service 
in January 1944 which exactly matches the earliest date in 
the service medical records confirming his use of cigarettes.  
Although in an earlier record, when he was being treated for 
a cold and cough, "no smoking" was part of his treatment it 
is not clear that he was actually a smoker at that time, 
rather than being given general medical advice.  Also, in the 
June 1998 opinion, the VA physician wrote that based on the 
wife's statement, it was likely that the veteran began 
smoking in the service and thus, he "could" have or it was 
"possible" that he developed nicotine dependence at that 
time.  This does not conclusively indicate that the veteran 
became nicotine dependent during service and the RO has 
focused on the degree of likelihood expressed by these terms.  
However, when this is coupled with the unrebutted lay 
statements, which are competent as to the onset of the 
veteran's smoking, and particularly when considered in the 
light of his continuous post service history of smoking, it 
leads to the conclusion, with resolution of doubt in favor of 
the appellant, that the veteran's nicotine dependence began 
during and continued uninterrupted after military service.  

Thus, the Board concludes that the veteran began smoking and 
first became nictoine dependent during service.  

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the appellant.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Accordingly, the Board concludes 
that service connection is warranted for the cause of the 
veteran's death secondary to nicotine dependence.  





ORDER

Service connection for the cause of the veteran's death, 
secondary to nicotine dependence is granted.




		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 

